IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 95-20728
                           Summary Calendar
                        _____________________


WENDY WRIGHT, ET AL.,

                                                          Plaintiffs,

WENDY WRIGHT,

                                                Plaintiff-Appellant,

                               versus

STATE OF TEXAS, ET AL.,

                                                Defendants-Appellees,

STATE OF TEXAS; PLANNED PARENTHOOD OF HOUSTON AND SOUTHEAST TEXAS,
INC.; HOUSTON WOMEN'S CLINIC, INC.; WOMEN'S PAVILION INC.; WOMEN'S
MEDICAL CENTER OF NORTHWEST HOUSTON; AAA CONCERNED WOMEN'S CENTER,
INC.; AARON'S FAMILY PLANNING CENTER OF HOUSTON, INC.; DOWNTOWN
WOMEN'S CENTER, INC.; WEST LOOP CLINIC; MEDICAL CENTER WOMEN'S
CLINIC; SUBURBAN WOMEN'S CLINIC; O'CONNOR & COMPANY, doing business
as Adkins Architectural Antiques; BRIAN G. MARTINEZ, D.D.S.,

                                                Defendants-Appellees.

_________________________________________________________________

      Appeal from the United States District Court for the
                    Southern District of Texas
                       USDC No. CA-H-94-2755
_________________________________________________________________

                            May 14, 1996

Before JOLLY, JONES, and STEWART, Circuit Judges.

PER CURIAM:*



     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     Wendy Wright, proceeding pro se, appeals the dismissal of her

complaint, which was dismissed on the basis that her claims were

res judicata because they had been adjudicated in state court.

Wright contends that the state court judgment was void because the

state court judge conspired with the defendants against her and the

other district court plaintiffs.      She also contends that the

district court action was not res judicata because there was no

final judgment on the merits of the state court action; because the

state court grant of summary judgment did not dispose of claims as

to which there were material factual issues; because new claims

were raised in the federal action that could not have been raised

in the state court action; and because the plaintiffs raised claims

in their federal action that were new and independent from their

state court action.

     We will not consider the allegations Wright makes for the

first time on appeal about the state court judge’s personal and

professional relationships with the attorneys for the defendants.

Resolution of those allegations would require us to make factual

determinations.   Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.

1991).   The allegations that the state court judge conspired with

the defendants solely because she favors legalized abortion are

conclusional and are insufficient to support a claim under 42

U.S.C. § 1983.    Wilson v. Budney, 976 F.2d 957, 958 (5th Cir.

1992).




                                -2-
     With the exception of her conspiracy argument, Wright does not

brief her res judicata contentions beyond merely stating them; she

has failed to brief those contentions and has therefore abandoned

them.     Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

However, because the following issues were raised by the appellees

and responded to by Wright, we will proceed to address them.

Stephens v. C.I.T. Group/Equipment Financing, Inc., 955 F.2d 1023,

1026 (5th Cir. 1992).

     First, Wright was a party to the state court action when the

state court granted summary judgment on most of the plaintiff’s

claims.    Wright’s contention that her later dismissal from the

lawsuit rendered the summary judgment against her without effect is

incorrect.

     Second, assuming that the plaintiffs’ state court malicious

prosecution and § 1983 claims were nonsuited without prejudice, as

they alleged in the district court, those claims would not be

barred as res judicata in a federal action.          See KT Bolt Mfg. Co.

v. Texas Elec. Coops., 837 S.W.2d 273, 275 (Tex. Ct. App. 1992).

Because the plaintiffs’ conspiracy allegations against the state

court judge were insufficient to state a § 1983 claim, they are

insufficient   to   support   claims    of   state   action   against   the

remaining defendants, none of whom are otherwise state actors.

Hobbs v. Hawkins, 968 F.2d 471, 480 (5th Cir. 1992). Additionally,

the plaintiffs’ state law malicious prosecution action was barred

by the applicable one-year statute of limitations.             Patrick v.




                                  -3-
Howard, 904 S.W.2d 941, 943-44 (Tex. Ct. App. 1995); Guaranty

County Mut. Ins. Co. v. Reyna, 700 S.W.2d 325, 327 (Tex. Ct. App.

1985); TEX. CIV. PRAC. & REM. CODE ANN. § 16.002(a)(West supp. 1996).

Finally, the appellees’ motions for sanctions against Wright are

DENIED.

     The judgment of the district court is therefore

                                                    A F F I R M E D.




                                -4-